Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (10/26/2018), is being examined under the first inventor to file provisions of the AIA .   Claims (1-7) were examined in a Non-Final on 4/15/2020. A Final office action in response to Applicants submission dated 7/14/2020 including claims 1 and 3-7 was mailed on 09/03/2020. A second Non-Final office action was mailed on 03/24/2021 in response to a request for continued examination under 37 CFR 1.114. A second Final office action in response to Applicant's submission filed on 6/23/2021 was mailed on 7/9/2021. Claims 1 and 3-7 were examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2021 has been entered. Claims 1, 4, 6 and 7 are pending and being examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a second output wave in which a negative voltage component of the fundamental frequency is reduced”. Claim 7 depends upon claim 1 and thus includes all the limitations of claim 1. Claim 1 however recites reducing positive voltage component. Therefore claim 7 effectively recites both positive and negative components reduced. It is not clear if that is the intention of the applicant. Applicant needs to clarify and confirm or modify claim 7. Reduction of negative component appears to be a different embodiment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 1, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sumiya et al (US 20020038631) in view of Shichang Wu (US 6711360).
Sumiya et al disclose a plasma processing apparatus (Fig 1), comprising: a chamber main body configured to provide a chamber therein and connected to a ground potential (101); a placing table, having a lower electrode (115), provided within the chamber; and a first high frequency to start plasma (111); a second high frequency power supply unit electrically connected to the lower electrode (119) and configured to generate an output wave for bias to be supplied to the lower electrode, wherein the high frequency power supply unit is configured to generate the output wave in which a positive voltage component of a high frequency power having a fundamental frequency is reduced (See Fig 7). 
The limitation “the second high frequency power supply unit is configured to set the fundamental frequency such that a maximum value of an energy of ions irradiated to the chamber main body based on a half-wave of the fundamental frequency (Eh)/ a maximum value of an energy of ions irradiated to the chamber main body based on a sine wave of the fundamental frequency (Ef) is less than one (1).” is a functional limitation which points to a fundamental frequency below a specific frequency. It is noted that Sumiya et al disclose the frequency to be 800 KHz. 
As taught by Sumiya et al, the bias generated by the modified wave form helps ions incident perpendicularly (Para 5) and therefore the current to chamber main body is reduced at low frequencies. 

Sumiya et al as discussed above discloses all the limitations of this claim except combination of a fundamental and a harmonic of frequency.
Shichang Wu discloses combining a fundamental sinusoidal waveform with its phase-locked second harmonic waveform generates the duty-cycle adjustable clock waveform. The clock generator maintains zero DC level and minimum reverse bias voltage swing at high microwave and millimeter wave frequencies. Proper phase shift between the fundamental and second harmonic waveforms produces the desired clock waveform.
Shichang Wu discloses a combination of a fundamental frequency and a second harmonic (2n) where the ratio of amplitude could be controlled by 110 and 112 and phase by 106 and 108. Fig 5 shows A = .20 to 1. Shichang Wu discloses that by adjusting amplitude ratio and phase shift any desired waveform could be obtained (Col 4 lines 42-67).
It would have been obvious to combine a fundamental and harmonic to get a desired wave shape since it was known that ion energy distribution depended upon wave shape. 
Regarding chamber ground, it is known that plasma chambers are grounded to enable applied high frequency power to generate plasma.
It is also noted that since Shichang Wu discloses that a combination of fundamental and harmonics could generate any waveform, Shichang Wu alone could disclose reduction of positive voltage (See Fig 3).
Regarding the limitation “a combiner configured to generate the output wave by combining the multiple high frequency powers such that a potential difference between the plasma and the chamber main body is reduced” read in light of the specification, it is noted that 
Regarding claim 4 the apparatus is capacitively coupled and includes plasma generation high frequency at upper electrode (111) also see Fig (14-16).
Regarding claim 6 which required a combination of a lower and a higher (harmonic in this case) frequency. This is disclosed by Wu.
Regarding claim 7 reduction of negative voltage is disclosed by Sumiya (Fig 12) and Wu (Fig 5 and 6).

Claim 6 is also rejected under 35 U.S.C. 103 as being unpatentable over Sumiya et al (US 20020038631) in view of Shichang Wu (US 6711360) and further in view of Kazuhiro Tomioka (JP 2000-269198).
Sumiya et al as discussed above discloses all the limitations of this claim except application of a lower and a higher frequency.
Kazuhiro Tomioka discloses a combination of a lower frequency and a higher frequency applied to lower electrode (Fig 1-2 and 4 and abstract).
It would have been obvious to combine a low and a high frequency to get a desired wave shape since it was known that ion energy distribution depended upon wave shape. 

Claim 7 is also rejected under 35 U.S.C. 103 as being unpatentable over Sumiya et al (US 20020038631) in view of Shichang Wu (US 6711360) and further in view of Tatsumi et al (JP 4-148534).

Tatsumi et al disclose selective application of two waves (Fig 2). Further any wave could be clipped to reduce negative voltage as shown in Fig 12 where any part could arbitrarily be reduced.
It would have been obvious to select a frequency and clip it arbitrarily to get a desired wave shape since it was known that ion energy distribution depended upon wave shape. 

Claims 6-7 are also rejected under 35 U.S.C. 103 as being unpatentable over Sumiya et al (US 20020038631) in view of Shichang Wu (US 6711360) and further in view of Ui et al (US 20100072172).
Regarding claim 6, the third frequency is understood to be a sinusoidal frequency which is not shaped by reducing positive or negative component and is present in addition.
Ui discloses a frequency which is higher than the shaped frequency 21 (Para 83) in addition to the shaped frequency (Fig 1) for the purpose of controlling ion energy distribution.
Therefore having a higher frequency than the one obtained by the fundamental frequency in addition or in lieu of the fundamental frequency for controlling ion energy distribution function would have been obvious.  

Response to Amendment and arguments
Applicant’s arguments regarding Wu are not persuasive. Wu was used for the teaching of combining a fundamental and harmonics to make a desired wave shape. The claim appears to require generation of a particular wave shape by combining multiple frequencies. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aaron Wilson (US 7713430) discloses a plasma chamber where a function generator output is combined with another frequency for preventing charge build up.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716